Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 10 August 2021 for application number 17/398,113. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  8/10/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferreira et al. (US 2020/0284883).
Regarding claim 1, Ferreira discloses a time of flight (TOF) camera device (par. 399) comprising: 
a pulse generator configured to generate a pulse signal (par. 402); 
a light module configured to emit an output light onto at least one object in response to the pulse signal (pars. 406, 431); 
a three-dimensional (3D) sensor configured to receive reflected light when the output light is reflected by the at least one object for a first frame (pars. 440, 1126); 
a distance calculator configured to receive an output of the 3D sensor and generate a distance data signal (pars. 401, 403, 420, 1126); and 
a light density control device configured to receive the distance data signal from the distance calculator and output a light density control signal (par. 4097), wherein the light density control signal controls a size of an opening within the light module through which the output light is emitted to determine a size of a projected area onto the at least one object (pars. 2582, 2583), 
and wherein the light module emits the output light to the at least one object for the first frame, wherein the output light has a light density corresponding to the light density control signal (pars. 2582, 2583).
Regarding claim 2, see teachings of claim 1.  Ferreira further discloses wherein the 3D sensor is configured to: generate time information of the received reflected light based on phase difference information, wherein the phase difference information comprises a difference between a phase of the output light of the light module and a phase of the reflected light reflected by the object (par. 3138); and generate a 3D depth map of the object based on the time information (pars. 3181).
Regarding claim 3, see teachings of claims 1-2.  Ferreira further discloses wherein: the at least one object includes a first object separated from the light module by a first distance and a second object separated from the light module by a second distance greater than the first distance (par. 4113); and the 3D depth map is generated by combining a depth of the first object and a depth of the second object (pars. 400, 3181).
Regarding claim 4, see teachings of claims 1-2.  Ferreira further discloses wherein the 3D sensor generates the 3D depth map by successively combining rays of reflected light reflected by the at least one object (pars. 440, 2832, 3181, 5249).
Regarding claim 5, see teachings of claims 1-2.  Ferreira further discloses wherein the 3D sensor generates the 3D depth map by combining rays of the reflected light reflected by the at least one object (pars. 440, 2832, 3181, 5249).
Regarding claim 6, see teachings of claim 1.  Ferreira further discloses wherein: the light module includes a light density controller; and the light density controller adjusts the size of the opening, through which the output light is emitted, in response to the light density control signal (pars. 2582, 2583).
Regarding claim 7, see teachings of claims 1-6.  Ferreira further discloses wherein the light density controller adjusts the size of the opening from a first size to a second size smaller than the first size in response to the light density control signal (pars. 2582, 2583, 2615).
Regarding claim 8, see teachings of claims 1-6.  Ferreira further discloses wherein: the at least one object includes a first object separated from the light module by a first distance and a second object separated from the light module by a second distance greater than the first distance; and the light density control device selects the first object or the second object and outputs the light density control signal based on the selected object (pars. 2582, 2583, 4113).
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses driving a time of flight (TOF) camera device, comprising: emitting, by a light module, first output light to a first area of a first object for a first frame; changing an area, to which the first output light is emitted to the first object, from the first area to a second area based on first reflected light reflected by the first object for the first frame; emitting, by the light module, second output light to a third area of a second object for a second frame subsequent to the first frame; and changing an area, to which the second output light is emitted to the second object, from a third area to a fourth area based on second reflected light reflected by the second object for the second frame, wherein a size of the second area is different from a size of the fourth area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486